Citation Nr: 1601646	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-23 265	)	DATE
	)
	)







THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 2014 Board decision that denied entitlement to an effective date earlier than June 2, 1994 for the award of service connection for chronic fatigue syndrome (CFS) and fibromyalgia, and the award of a total disability rating based upon individual unemployability (TDIU rating).










INTRODUCTION

The moving party in this case, the Veteran, served on active duty for training (ACDUTRA) from February 18, 1987 to July 2, 1987, with additional Reserve service.  In a May 2014 decision, the Board denied entitlement to an effective date earlier than June 2, 1994 for the award of service connection for CFS and fibromyalgia, and the award of a TDIU rating.  In a June 2014 written statement, the moving party filed a Motion with the Board to revise the May 2014 Board decision on the basis that the decision was clearly and unmistakably erroneous with regard to the above issues.


FINDINGS OF FACT

1.  In a decision dated in May 2014, the Board denied the Veteran's claims of entitlement to an effective date earlier than June 2, 1994 for the award of service connection for CFS and fibromyalgia, and the award of a TDIU rating.

2.  At the time of the May 2014 decision, the correct facts, as they were known at the time, were before the Board, and the Board correctly applied the statutory and regulatory provisions extant at the time, such that the outcome of the claims would not have been manifestly different but for the alleged error.


CONCLUSION OF LAW

The May 2014 Board decision was not clearly and unmistakably erroneous in denying entitlement to an effective date earlier than June 2, 1994 for the award of service connection for CFS and fibromyalgia, and the award of a TDIU rating.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1403 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, a Motion for reversal or revision of a prior Board decision due to CUE is not a claim, but rather is a collateral attack on the prior decision.  Thus, the VCAA does not apply to the instant Motion alleging CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, further discussion of the VCAA is not necessary.

Legal Criteria and Analysis

A Motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision; the legal or factual basis for such allegations; and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

A Board decision is subject to revision on the grounds of clear and unmistakable error and must be reversed or revised if evidence establishes such error.  See 38 U.S.C.A. § 7111(a).

Clear and unmistakable error is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).

Generally, clear and unmistakable error is shown when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  A review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when the decision was made.  See 38 C.F.R. § 20.1403(a), (b).

The regulations further provide that to warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome; if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of situations that are not clear and unmistakable error include the following: (1) Changed diagnosis: A new diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) Duty to assist: The Secretary's failure to fulfill the duty to assist; and (3) Evaluation of evidence: A disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).

Moreover, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

The moving party alleges that there was CUE in the Board's May 2014 decision.  He argues that the Board did not consider all of the evidence of record when it denied an effective date earlier than June 2, 1994 for the award of service connection for CFS and fibromyalgia, and the award of a TDIU rating, based upon the Board's finding that there were no pending claims for service connection for CFS, fibromyalgia, or a TDIU rating prior to June 2, 1994.  Specifically, he alleges that the Board (in its May 2014 decision) failed to consider evidence and service records demonstrating that his CFS and fibromyalgia disabilities had their initial onset in service.  Therefore, he alleges that he should have been assigned an effective date of July 2, 1987 (the date of his separation from ACDUTRA) for the award of service connection for CFS and fibromyalgia, and the award of a TDIU rating.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  However, if a claim is received within one year from the date of discharge or release from active service, the effective date of an award for disability compensation to a Veteran shall be the day following the date of discharge or release or date entitlement arose.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

In its May 2014 decision, the Board found that, although the Veteran had filed claims of service connection prior to June 2, 1994 for other specific disabilities (including right knee, left knee, and right ankle disabilities), he did not file a claim (either formal or informal) for service connection for either CFS or fibromyalgia [which are the disabilities upon which his TDIU rating is based] at any time before June 2, 1994, and no claim for either an increased rating or a TDIU rating was pending prior to June 2, 1994.  Specifically, the Board thoroughly evaluated all of the pertinent evidence of record in existence at that time, including a detailed analysis of the Veteran's written statements, hearing testimony (in June 2012), and pertinent treatment records from VA, private providers, and the Social Security Administration (SSA).  In conducting this thorough evaluation, the Board noted that the Veteran had not contended, and the evidence of record did not reflect, that he ever filed a claim for service connection for CFS or fibromyalgia before June 2, 1994, and that he did not file a claim of entitlement to a TDIU rating prior to June 2, 1994 (or in fact, prior to 2001) or submit any evidence of unemployability in connection with a pending increased rating claim prior to June 2, 1994.  Therefore, the Board concluded that the record presented no legal basis for the assignment of an effective date earlier than June 2, 1994 for the award of service connection for CFS and fibromyalgia [as the date of receipt of claim on June 2, 1994 was later than the date entitlement arose] and the award of a TDIU rating [as such award was based on the award of service connection for CFS and fibromyalgia], and consequently denied an effective date earlier than June 2, 1994 for such awards.

As noted above, the argument advanced by the moving party is that the Board did not consider all of the evidence of record (specifically, evidence and service records demonstrating that his CFS and fibromyalgia disabilities had their initial onset in service) when it denied an effective date earlier than June 2, 1994 for the award of service connection for CFS and fibromyalgia, and the award of a TDIU rating in its May 2014 decision.  In essence, the moving party disagrees with how the Board evaluated the evidence.  By definition, this cannot provide a basis for CUE.

In summary, the Board considered all of the existing evidence of record and provided adequate reasons and bases for its May 2014 decision which denied the Veteran's claims of an effective date earlier than June 2, 1994 for the award of service connection for CFS and fibromyalgia, and the award of a TDIU rating.  At the time of the May 2014 decision, the correct facts, as they were known at the time, were before the Board, and the Board correctly applied the statutory and regulatory provisions extant at the time, such that the outcome of the claims would not have been manifestly different but for the alleged error.  Therefore, the benefit sought by the Motion for revision of the May 2014 Board decision on the basis of CUE must be denied.


ORDER

In the absence of CUE in a May 2014 Board decision (which denied an effective date earlier than June 2, 1994 for the award of service connection for CFS and fibromyalgia, and the award of a TDIU rating), the Motion for revision of that decision based on CUE is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



